Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Claim 1 does not recited any of the three groups of abstract ideas.
Examiner respectfully disagrees.
As mentioned in the previous Office Action, the claimed invention is directed to mental process.  A person can determine the result or match between two groups of data (e.g. fingerprints, signatures) with the aid of paper and pen.  It does not necessarily require specific computer or machine to perform the task.  
Applicant argues that Nielsen does not mention “determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint and a second group of characteristic components associated with the second fingerprint.
Examiner respectfully disagrees.
In paragraph [0022], Nielsen discloses a group of collected signatures (as the claimed “first group of characteristic components associated with a first fingerprint”) can be compared against a collection of signatures of known media (as the claimed “second group of characteristic components associated with the second fingerprint”) to identify the corresponding media (as the claimed “characteristic components of a characteristic type match”). 
In paragraph [0002], Nielsen discloses media identifying signatures, fingerprints.    
Nielsen does disclose “determining that characteristic components (signatures, fingerprints) of a characteristic type match (e.g. corresponding media) between a first group of characteristic components associated with the first fingerprint (collected signatures) and a second group of characteristic components associated with the second fingerprint (a collection of signatures of known media).
Therefore, Nielsen disclose the claimed limitations. 
Claim Rejections — 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-24 are drawn to a method, system and article of manufacture, thus they fall into one of the four recognized statutory classes. STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1. A method for identifying content, the method comprising: 
receiving, using a hardware processor, a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item; 
determining, using the hardware processor, that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint and a second group of characteristic components associated with the second fingerprint; and 
identifying, using the hardware processor, the second media content item based on an identification of the first media content item.
2. The method of claim 1, further comprising identifying the first media content item based on the first content fingerprint, wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold.
3. The method of claim 1, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
5. The method of claim 4, further comprising generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
6. The method of claim 4, further comprising:
in response to determining that the confidence value does not exceed the predetermined threshold, requesting a third content fingerprint associated with the first media content item;
receiving, from the first device, the third content fingerprint associated with the first media content item;
determining a second identity of the first media content item based on the third content fingerprint; and
identifying the second media content item based on the second identity of the first media content item.
7. The method of claim 6, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
For Step 2A Prong One:
The limitation of determining whether first media content item is related to the second media content item by determining a type match between two fingerprints, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "hardware processor" in the context of this claim encompasses determining the media content, determining a match between fingerprints (mental process) of Claim 1; “the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold...” of Claim 2; “determining that at least a predetermined number of characteristics...” (mental process) of Claim 3; “determining that the confidence value exceeds the predetermined threshold, generating a subset of accounts...” (mental process) of claim 5; “determining that the confidence value does not exceed the predetermined threshold...”, “determining a second identity of the first media content item based on the third content fingerprint...” of Claim 6; “determining identity...”, “comparing fingerprint...” (mental process) of claim 7.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or determining the media content, determining a match between fingerprints (mental process) with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent Claims 9 and 17 are rejected in the same rationale as discussed above in Claim 1. Claims 10 and 18 are rejected in the same rationale as discussed above in Claim 2. Claims 11 and 19 are rejected in the same rationale as discussed above in Claim 3. Claims 13 and 21 are rejected in the same rationale as discussed above in Claim 5. Claims 14 and 22 are rejected in the same rationale as discussed above in Claim 6. Claims 15 and 23 are rejected in the same rationale as discussed above in Claim 7.
1. A method for identifying content, the method comprising: 
receiving, using a hardware processor, a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item; 
determining, using the hardware processor, that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint and a second group of characteristic components associated with the second fingerprint; and 
identifying, using the hardware processor, the second media content item based on an identification of the first media content item.
2. The method of claim 1, further comprising identifying the first media content item based on the first content fingerprint, wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold.
4. The method of claim 1, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device.
6. The method of claim 4, further comprising:
in response to determining that the confidence value does not exceed the predetermined threshold, requesting a third content fingerprint associated with the first media content item;
receiving, from the first device, the third content fingerprint associated with the first media content item;
determining a second identity of the first media content item based on the third content fingerprint; and
identifying the second media content item based on the second identity of the first media content item.
8. The method of claim 6, further comprising:

transmitting, to a third device, the third content fingerprint; and receiving, from the third device, the second identity of the first media content item.
For Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “receiving a first fingerprint associated with first media content and second fingerprint associated with a second media content item...” and “identifying the second media content item...” step while using a hardware processor in the processing step above.
The hardware processor in the “receiving fingerprints associated with media content” step and “identifying the second media content item...” step is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of “receiving fingerprints...” and “identifying the media content item...”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "receiving fingerprints..." step is insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application.
The limitations such as “identifying media content item...” and “transmitting content fingerprint...” are not indicative integration into a practical application by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea ona computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
The limitation such as "receiving fingerprints..." step is related to the insignificant extra-solution activity related to data gathering, obtaining information (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) For Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the "receiving fingerprints..." step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the “receiving fingerprints...”, “identifying the media content item...” steps there is no indication that the processor is more than a generic processor and the courts have previously decided that “receiving fingerprints...”, “identifying... the media content item...”, and “transmitting fingerprints...” are a well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.
The elements such as “hardware processor”, is recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
Claim 1, for example, contain an insignificant extra-solution activity (receiving fingerprints...; identifying the media content item...) 2106.05(g). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Claims 9 and 17 are rejected in the same rationale as discussed above in Claim 1.

Claim 2 is dependent on claim 1. It contains an insignificant extra-solution activity (identifying media content item based on the fingerprint...) 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 10, 18 are rejected in the same rationale as discussed above in Claim 2.
Claim 4 is dependent on claim 1. It contains an insignificant extra-solution activity (presenting the first and second media content items on first and second devices...) 2106.05(g). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Claims 12 and 20 are rejected in the same rationale as discussed above in Claim 4.
Claim 6 is dependent on claim 4. It contains an insignificant extra-solution activity (receiving content fingerprints..., identifying the media content item...) 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 14 and 22 are rejected in the same rationale as discussed above in Claim 6.
Claim 8 is dependent on claim 6. It contains an insignificant extra-solution activity (transmitting content fingerprint... receiving second identity...). 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 16 and 24 are rejected in the same rationale as discussed above in Claim 8.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-5, 9-13, 17-21 is/are rejected under pre-AlA 35 U.S.C. 102(e) as being anticipated by Nielsen et al. (2013/0232142)
Regarding Claim 1, Nielsen et al. (2013/0232142) discloses a method for identifying content, the method comprising:
receiving, using a hardware processor (“processor”, paragraph [0041]), a first fingerprint (“fingerprint”, paragraph [0002], [0022]) associated with a first media content item and a second fingerprint associated with a second media content item (“fingerprints of the media”, paragraph [0022]);
determining, using the hardware processor(“processor”, paragraph [0041]), that the first media content item is related to the second media content item by determining that characteristic components (e.g. fingerprints, signatures) of a characteristic type match  (e.g. corresponding media) between a first group of characteristic components associated with the first fingerprint (collected signatures) and a second group of characteristic components associated with the second fingerprint (a collection of signatures of known media) (“compare the detected handling pattern to patterns reflected in the database”, “detected handling pattern(s) to patterns reflected in the database...whether the detected handling patterns match”, paragraph [0014], [0031]; “Signatures may be thought of as fingerprints of the media. Collected signatures can be compared against a collection of signatures of known media to identify the corresponding media”, paragraph [0022); and

identifying, using the hardware processor (“processor”, paragraph [0041]), the second media content item based on an identification of the first media content item (“compared against a collection of signatures of known media to identify the corresponding media”, paragraph [0022]; “media identification”, paragraph [0017]).
Claims 9 and 17 are rejected similarly as discussed above.
Regarding Claim 2, Nielsen et al. discloses the method of claim 1, further comprising identifying the first media content item based on the first content fingerprint (“collection of media identifying data...fingerprints”, paragraph [0002]), wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold (“confidence value meeting or exceeding a threshold”, paragraph [0038)).
Claims 10 and 18 are rejected similarly as discussed above.
Regarding Claim 3, Nielsen et al discloses the method of claim 1, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components (“detected handling pattern(s) to patterns reflected in the database...whether the detected handling patterns match”, paragraph [0014)]).
Claims 11 and 19 are rejected similarly as discussed above.
Regarding Claim 4, Nielsen et al. discloses the method of claim 1, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device (“handheld computing device is presenting media”, abstract; figs. 1 and 2 show users can be plural thus it suggests first media on first device, second media on second device).
Claims 12 and 20 are rejected similarly as discussed above.

Regarding Claim 5, Nielsen et al. discloses the method of claim 4, further comprising generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device (“identify users of handheld computing devices”, abstract. Noted that each computing device is a user account) based on the determining that the confidence value exceeds the predetermined threshold (“confidence value meeting or exceeding a threshold”, paragraph [0038]). 
Claims 13 and 21 are rejected similarly as discussed above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Alexander Taningco can be reached at (571) 272-8048.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2844